Citation Nr: 0205603	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  00-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability secondary to the veteran's service-connected 
right ankle disability.  

(The issue of entitlement to service connection for a back 
disability secondary to the veteran's service-connected right 
ankle disability will be addressed in a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to May 
1961.

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

In October 2001, the veteran's claim was remanded so that a 
Board hearing could be held.  Said hearing was held in 
February 2002, in Boston, Massachusetts, before the 
undersigned, who is the Board member designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.


FINDINGS OF FACT


1.  All evidence necessary for an equitable disposition of 
the veteran's claims to reopen previously disallowed claim of 
entitlement to service connection for a back disability 
secondary to a service-connected right ankle disability has 
been obtained and developed.

2.  The veteran is service-connected for the residuals of an 
injury of the right ankle, to include fusion of the ankle 
joint.

3.  Service connection for a back disability secondary to a 
service-connected right ankle disability was denied by the 
Board in an April 1990 decision.  

4.  The evidence received subsequent to the April 1990 Board 
decision includes medical evidence suggesting a relationship 
between current low back disability and the service-connected 
right ankle disability.  It is not duplicative or cumulative, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

1.  The April 1990 Board decision denying entitlement to a 
back disability secondary to a service-connected right ankle 
disability is final.  38 U.S.C.A. § 4004 (1988); 38 C.F.R. 
§ 19.104 (1989); currently 38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (2001).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection a lower back 
disability secondary to a service-connected right ankle 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001); see 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In light of the favorable decision to reopen the veteran's 
claims, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim of entitlement to service connection was 
filed prior to that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for a back disability secondary to his service-
connected right ankle disability.  According to the veteran, 
there is a cause and effect relationship between his right 
ankle disability and his lower back disability.  The veteran 
was denied service connection for the back disability in 
April 1990 by the Board and that decision is final.  See 
38 U.S.C.A. § 4004 (1988); 38 C.F.R. § 19.104 (1989); 
currently 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).

When the Board denied service connection in April 1990, there 
were diagnoses of lower back disability, and a statement by 
Dr. Ditullio suggesting a possible relationship between the 
back disability and the veteran's service-connected right 
ankle disability.  Also of record was a petition for 
reimbursement filed by an attorney on the veteran's behalf 
for an industrial injury in 1972 that resulted in back injury 
and necessitated surgery.  It was determined that current 
back disability was not proximately due to a service-
connected disability.  

Recently submitted medical opinion evidence is to the effect 
that there could be a cause and effect relationship between 
his right ankle disability and his lower back disability.  
This medical evidence of a possible link is new.  It was not 
of record in 1990.  It is also so significant that, while not 
dispositive, it must be considered in order to decide his 
claim fairly.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for a back disability 
secondary to the veteran's service-connection right ankle 
disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  Accordingly, the 
Board will undertake additional development on this issue 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's response thereto, the Board will prepare a separate 
decision addressing the merits of the veteran's claim.


ORDER

The claim for entitlement to service connection for a back 
disability secondary to the veteran's service-connected right 
ankle disability is reopened; to this extent, the appeal is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


